NONAQUEOUS ELECTROLYTE SECONDARY BATTERY INCLUDING SEPARATOR WITH FILLER LAYERS ON OPPOSITE SIDES OF SUBSTRATE
DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.

Corrections of Typos
In the Advisory Action dated August 30, 2022, the “Claim(s) rejected” of item 15 should have been claims 1-4 and the “Claim(s) objected to” of item 15 should have been left blank. The Examiner apologizes for the confusion and thanks the Applicant’s representative for pointing out this.

Remarks
Applicant's amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-3 are pending and being examined on the merits in this Office action. Claim 1 is amended.

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al. (JP 2016072120 A, whose English machine translation is being used for citation purposes, hereafter Hatayama) in view of Ito et al. (US 20170229743 A1, hereafter Ito) and Hamano et al. (US 5981107, hereafter Hamano).
Regarding claim 1, Hatayama teaches a nonaqueous electrolyte secondary battery comprising a positive electrode, a negative electrode and a separator disposed therebetween ([0001]-[0002]).
Hatayama further teaches a “porous substrate layer (A)” ([0012], line 108; reading on “a substrate” as claimed), on both sides of which a “porous layer (B)” may be provided ([0012] and [0076]) and a “layer (C)” may then be provided on “both surfaces of the outermost porous layer (B)” ([0076], line 912). As such, the combination of the “porous layer (B)” and “layer (C)” is provided on each side of the “porous substrate layer (A)”. The one combination of the “porous layer (B)” and “layer (C)” directed to the positive electrode reads on “a first filler layer disposed on one side of the substrate”, and the other combination of the “porous layer (B)” and “layer (C)” directed to the negative electrode reads on “a second filler layer disposed on the other side of the substrate”.
Hatayama teaches the “layer (C)” in the first filler layer may contain basic phosphate (c-1) ([0076], line 908; one skilled in the art would readily appreciate that basic phosphate is composed of basic phosphate particles) and the basic phosphate may be lithium phosphate ([0078]-[0079]).
Hatayama teaches the “porous substrate layer (B)” in the second filler layer contains an inorganic filler (b-2), which may be preferably boehmite particles ([0044]-[0048]). According to the instant specification, boehmite particles has a higher melting point than the phosphate salt particles. Thus, Hatayama implicitly teaches the boehmite particles has a higher melting point than the phosphate salt particles.
Hatayama is silent as to the instantly claimed BET specific surface area of the phosphate salt particles being not less than 5 m2/g and not more than 100 m2/g. However, in the same field of endeavor, Ito discloses that an inorganic phosphate compound having a specific surface area of 5 m2/g to 50 m2/g is contained in a layer disposed on the surface of a separator, which secures a wide contact area between the inorganic phosphate compound and nonaqueous electrolyte and an effect at a higher level ([0042]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Ito into Hatayama such that the phosphate salt particles have a specific surface area of 5 m2/g to 50 m2/g, as taught by Ito, in order to at least secure a wide contact area between the phosphate salt and nonaqueous electrolyte ([0042], Ito). The range of 5 m2/g to 50 m2/g reads on the instantly claimed “not less than 5 m2/g and not more than 100 m2/g” of the phosphate salt particles.
Hatayama in view of Ito further teaches the particle size of the basic phosphate may be preferably in the range of 0.2 µm to 2 µm ([0080]), overlapping the instantly claimed range of 0.05 µm to 1 µm of the average particle size of the phosphate salt particles. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Hatayama further teaches the average pore size of the substrate may be preferably in the range of 0.03 µm to 0.7 µm ([0021]). Thus, the ratio of the average particle size of the phosphate salt particles to the average pore size of the substrate is in the range of about 0.29 to 67 (i.e., 0.2/0.7=0.29; 2/0.03=67), which overlaps the instantly claimed range of less than 1 (i.e., the average particle size of the phosphate salt particles is smaller than the average pore size of the substrate). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Hatayama in view of Ito is silent as to a polyolefin resin layer disposed on the surface of the first layer and in contact with the positive electrode, as claimed. However, in the same field of endeavor, Hamano discloses an adhesive resin layer (11) is disposed between a positive electrode (the combination of 6 and 7) and a separator (4) to prevent peeling between the electrode and the separator (at least, Fig. 1 and column 6, lines 14-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have dispose an adhesive resin layer between the positive electrode and the separator, as taught by Hamano, such that the adhesive resin layer is disposed on the surface of the first filler layer and in contact with the positive electrode in order to prevent the positive electrode from peeling from the separator. Hatayama further teaches the adhesive resin layer may contain a polyolefin, such as polyethylene (See at least col. 9, lines 36-47; col. 13, lines 21-22).
Regarding claim 2, Hatayama as modified teaches the nonaqueous electrolyte secondary battery according to claim 1, and the above-mentioned range of 5 m2/g to 50 m2/g overlaps the instantly claimed range of “not less than 20 m2/g and not more than 100 m2/g”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Hatayama as modified teaches the nonaqueous electrolyte secondary battery according to claim 1, wherein the phosphate salt particles are lithium phosphate particles ([0078]-[0079]: PO43- and Li+).

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
1) Applicant argues:
 “… while Hatayama discloses several possible ranges of the particle size of the phosphate which may meet the range of the phosphate particle size instantly claimed, as well as certain range of the average pore size of the substrate, nothing in the reference teaches or suggests controlling the two variables relative to each other to establish the particular dimensional relationship, ‘the average particle size of the phosphate salt particles is … smaller than the average pore size of the substrate,’ as defined in amended calim 1”,
In response:
Firstly, it is noted that when a species within a genus is clearly named, species claim is anticipated no matter how many other species are additionally named. See MPEP § 2131.02. In the instant case, although Hatayama discloses that the particle size of the phosphate may be in several ranges, any one (e.g., the range of from 0.2 µm to 2 µm) of which can be relied upon to teach the claimed range of 0.05 µm to 1 µm.
Secondly, even though Hatayama does not expressly disclose a relationship of the size of the phosphate salt particles to the size of the pore size of the substrate, this relationship is implicitly present (See the details presented in the above rejection of claim 1).
2) Applicant argues:
“Furthermore, the layer (C) containing the basic phosphate (c-1) per Hatayama serves a different functionality than that of the first filler layer containing phosphate salt particles disclosed in the present application … Those beneficial effects would not have been expected from the art of record”.
In response, the difference in objectives does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .”. The prima facie case is not rebutted by arguing about different functionalities. To rebut the prima facie case, the practitioner must show a difference in structure instead.
3) In response to Applicant’s arguments that “…, but the reference also discloses an operational principle that may counter the aforementioned aspect of amended claim 1”, it is noted that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, the Hatayama as modified has taught all the claimed structural limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727